Stephens, J.
1. Where salt in sacks is stored in a house, evidence as to the deleterious condition of salt in one of the sacks is corroborative of evidence as to a similar deleterious condition of salt in every one of the sacks stored in the same place and under the same conditions and surroundings at a time several weeks prior thereto; the probative value of such evidence being for the jury.
2. This being a suit by the purchaser against the seller of such salt, to recover damages alleged to have been sustained by the plaintiff because some meat upon which the plaintiff applied the salt became spoiled as the result of the deleterious condition of the salt, and the evidence authorizing the inference that the salt, which was sold with knowledge by the seller that the purchaser intended to use it for the purpose of curing meat, was not suited for that purpose, and that, as a result of its use by the purchaser for the purpose intended, the meat *662became spoiled and totally unfit for use, to the damage of the purchaser in the amount found by the jury, the verdict found for the plaintiff was authorized.
Decided September 19, 1924.
H. A. Boylcin, Powell & Morris, for plaintiff in error.
Overstreet & Overstreet, contra.

Judgment affirmed.


Jenkins, P. J., and Bell, J., concur.